Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The second preliminary amendment filed 03 August 2021 has been entered. Claims 13-34 are acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “indentation” from claims 21 and 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 24 through 32 are objected to because of the following informalities:  not clear if the claims depend on claim 21 or 23(which was 21). The claims will be taken to depend on new claim 23.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14,15,16,20, and 30 are rejected under U.S.C 112(b) or 35 U.S.C 112(pre-AIA ).
Regarding claim 13, Preamble of claim 13 recite a broad limitation “slip ring”, which is for general purpose, and then a narrow limitation “in particular, for the use in a wind turbine”. Claim 33 recites broadly an electrical machine, then narrowly claiming wind turbine. Claims 14-22, 24-33 are rejected for deepening on claim 13.
Regarding claim 14,  recites the limitation "the insulating region" which there is insufficient antecedent basis for in the limitations in the claim.

Regarding claim 15, it recites the limitation "the insulating region" which there is insufficient antecedent basis for in the limitations in the claim.

Regarding claim 16, recites the limitation "the insulating region" which there is insufficient antecedent basis for in the limitations in the claim.

Regarding claims 20 and 30, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 20 and 30 recite the broad recitation “slip ring is configured to transmit an electrical power of at least 100 kilowatt(i.e. 0.01 megawatt)”, and the claim also recites “in particular at least 1 megawatt “ which is the narrower statement of the range/limitation . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is obvious that a slip ring configured to be at least 100 kilowatts cannot also at least be 1 megawatt. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-16,19,and 21 are rejected under 35 U.S.C 102(a)(1) and 102(a)(2) as being unpatentable over DE307969C.
Regarding claim 13, DE307969C teaches a slip ring(b), in particular for use in a wind turbine(intended use limitation),
said slip ring(b) comprising: an axle(shaft a) extending in an axial direction(Fig. 1);
a contact region(h1,h2) having a contact surface(outer radial surface of h1,h2) on a peripheral surface of the contact region(Fig. 3), 
and a recess(i) extending in a tangential circumferential direction along the peripheral surface (Fig. 3),
said contact region(h1,h2) including an axial end face formed with an opening(e) which  communicates with the recess(i) (Fig.3)
said contact region(h1,h2) including three essentially cylindrical segments(shown in Figure A below) which define two covering segments(segments below h1 and h2) and an Intermediate segment(segment at the bottom of the recess(i) arranged in a center between the two covering segments (Fig.3 shows contact region(b) has 3 contact surfaces), 
each of the two covering segments(segments below h1 and h2) defining a radius which is larger than a radius of the intermediate segment(segment at the bottom of the recess(i) so that a peripheral surface of the intermediate segment forms an underside of the recess(i);
and an insulating region(f1,f2) arranged adjacent to the contact region(b) on the axle(a) (Fig.1).


    PNG
    media_image1.png
    479
    549
    media_image1.png
    Greyscale

Figure A. Annotated Fig.3 
Regarding claim 14, DE307969C teaches the slip ring of claim 13, DE307969C further teaches wherein the axial end face of the contact region(h1,h2) has an annular surface, 
said opening(e1,e2) being formed in a part of the annular surface which part is not covered by the insulating region(f1,f2)(Fig.3, shows that the opening is not directly covered by the insulating regions).

Regarding claim 15, DE307969C teaches the slip ring of claim 13, DE307969C further teaches wherein the end face of the contact region(h1,h2) adjoins the insulating region(f1,f2)(Fig.3 shows slip ring (b) contact region(h1,h2) adjoins insulating plates(f1,f2). 

Regarding claim 16, DE307969C teaches the slip ring of claim 13, DE307969C further teaches wherein the contact region(h1,h2) is arranged on a peripheral surface of the insulating region(f1,f2) (Fig.3 shows contact regions(h1,h2) are arranged near the surface of the insulating regions(f1,f2) Peripheral taken to mean near or outside of).

Regarding claim 19, DE307969C teaches the slip ring of claim 13, DE307969C further teaches wherein the contact surface has a groove(e1,e2)( Fig. 1)

Regarding claim 21,  DE307969C teaches the slip ring of claim 13, DE307969C further teaches wherein at least a part of the opening (e1 and e2) extends through the contact region(h1 and h2) and is configured in a radial direction such as to form an indentation on an underside of the recess(i) (DE307969C, Fig.3 opening(e1 and e2) extend through contact region(h1 and h2) and form an indentation on recess(i))(Shown in Figure B, below). 

    PNG
    media_image2.png
    680
    612
    media_image2.png
    Greyscale

Figure B. Indentation on Recess(i)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26, 29, 31, and 33-34 are rejected under 35 U.S.C 103 as being unpatentable over DE307969C in view of LIEBEL(DE102006058911B4).
Regarding claim 23, DE307969C teaches a slip ring(b) comprising: an axle(shaft a) extending in an axial direction(Fig. 1);
a contact region(h1,h2) having a contact surface(outer radial surface of h1,h2) on a peripheral surface of the contact region(Fig. 3), 
and a recess(i) extending in a tangential circumferential direction along the peripheral surface (Fig. 3),
said contact region(h1,h2) including an axial end face formed with an opening(e) which  communicates with the recess(i) (Fig.3)
said contact region(h1,h2) including three essentially cylindrical segments(shown in Figure A above) which define two covering segments(segments below h1 and h2) and an Intermediate segment(segment at the bottom of the recess(i) arranged in a center between the two covering segments (Fig.3 shows contact region(b) has 3 contact surfaces), 
each of the two covering segments(segments below h1 and h2) defining a radius which is larger than a radius of the intermediate segment(segment at the bottom of the recess(i) so that a peripheral surface of the intermediate segment forms an underside of the recess(i);
and an insulating region(f1,f2) arranged adjacent to the contact region(b) on the axle(a) (Fig.1).
DE307969C is silent on a slip ring element; and a stationary arrangement configured to position the slip ring element such as to contact the surface of the slip ring.
However, Liebel teaches a slip ring element(Fig.1 Brush 2) and a stationary arrangement(brush holder 16) configured to position the slip ring element such as to contact the contact surface of the slip ring (Liebel, Fig. 3).
Liebel is considered to be analogous to the claimed invention of DE307969C because they are in the same field of slip rings. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified DE307969C as suggested by Liebel, doing so would allow the slip ring to have sliding contacts for transmitting energy to the winding of a motor.

Regarding claim 24, DE307969C in view of Liebel teaches the slip ring of claim 

Regarding claim 25, DE307969C in view of Liebel teaches the slip ring of claim 

Regarding claim 26, DE307969C in view of Liebel teaches the slip ring of claim 

Regarding claim 29, DE307969C in view of Liebel teaches the slip ring of claim 

Regarding claim 31,  DE307969C in view of Liebel teaches the slip ring of claim 

Regarding claim 33, DE307969C in view of Liebel teaches the limitations of claim 23 or an electric machine in particular a generator for a wind turbine (intended use limitation) said electric machine comprising: 
a slip ring(b) comprising an axle(shaft a) extending in an axial direction(Fig. 1);
a contact region(h1,h2) having a contact surface(outer radial surface of h1,h2) on a peripheral surface of the contact region(Fig. 3), 
and a recess(i) extending in a tangential circumferential direction along the peripheral surface (Fig. 3),
said contact region(h1,h2) including an axial end face formed with an opening(e) which  communicates with the recess(i) (Fig.3)
said contact region(h1,h2) including three essentially cylindrical segments(shown in Figure A below) which define two covering segments(segments below h1 and h2) and an Intermediate segment(segment at the bottom of the recess(i) arranged in a center between the two covering segments (Fig.3 shows contact region(b) has 3 contact surfaces), 
each of the two covering segments(segments below h1 and h2) defining a radius which is larger than a radius of the intermediate segment(segment at the bottom of the recess(i) so that a peripheral surface of the intermediate segment forms an underside of the recess(i);
and an insulating region(f1,f2) arranged adjacent to the contact region(b) on the axle(a) (Fig.1);
or a slip ring unit as set forth in claim 23.

Regarding claim 34, DE307969C in view of Liebel teaches the limitations of claim 23 or a wind turbine (Liebel, Para. 30 teaches the slip ring arrangement for use in wind power installations(i.e. wind turbine) comprising:
a slip ring(b) comprising an axle(shaft a) extending in an axial direction(Fig. 1);
a contact region(h1,h2) having a contact surface(outer radial surface of h1,h2) on a peripheral surface of the contact region(Fig. 3), 
and a recess(i) extending in a tangential circumferential direction along the peripheral surface (Fig. 3),
said contact region(h1,h2) including an axial end face formed with an opening(e) which  communicates with the recess(i) (Fig.3)
said contact region(h1,h2) including three essentially cylindrical segments(shown in Figure A below) which define two covering segments(segments below h1 and h2) and an Intermediate segment(segment at the bottom of the recess(i) arranged in a center between the two covering segments (Fig.3 shows contact region(b) has 3 contact surfaces), 
each of the two covering segments(segments below h1 and h2) defining a radius which is larger than a radius of the intermediate segment(segment at the bottom of the recess(i) so that a peripheral surface of the intermediate segment forms an underside of the recess(i);
and an insulating region(f1,f2) arranged adjacent to the contact region(b) on the axle(a) (Fig.1);
or a slip ring unit as set forth in claim 23.

Claims 18 is rejected under 35 U.S.C 103 as being unpatentable over DE307969C in view of BINDER(WO2016165939A1).
Regarding claim 18, DE307969C teaches the slip ring of claim 13, but is silent on wherein the peripheral surface of the contact region has a radius which is larger than the adjoining insulating region. 
However, Binder teaches wherein the peripheral surface of the contact region(12) has a radius larger than the adjoining insulating regions(18,19,22,24)(Fig.3).
Binder is considered to be analogous to the claimed invention of DE307969C because they are in the same field of slip rings. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified DE307969C as suggested by Binder, doing so would allow the slip ring contact surface to not be blocked by the insulating region and therefore allow more airflow for cooling through the opening on the contact area. 

Claims 20 is rejected under 35 U.S.C 103 as being unpatentable over DE307969C in view of RICHTER(US3876998A).
Regarding claim 20, DE307969C teaches the slip ring of claim 13.
DE307969C is silent the slip ring being constructed to transmit an electrical power of at least 100 kilowatts, in particular at least 1 megawatt.
However, examiner contends that the slip ring structure would inherently meet the function of transmitting at least 1 megawatt of power. It is known in the art, for slip rings of this structure to be able to handle such power requirements as explained by the slip ring structure in RichterUS3876998A (Col.1 para[0002]). 

Claim 28 is rejected under 35 U.S.C 103 as being unpatentable over DE307969C in view of LIEBEL and further in view of BINDER(WO2016165939A1).
Regarding claim 28, DE307969C in view of Liebel teaches the slip ring of claim 
However, Binder teaches wherein the peripheral surface of the contact region(12) has a radius larger than the adjoining insulating regions(18,19,22,24)(Fig. 3).
Binder is considered to be analogous to the claimed invention of DE307969C in view of Liebel because they are in the same field of slip rings. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified DE307969C in view of Liebel as suggested by Binder, doing so would allow the slip ring contact surface to not be blocked by the insulating region and therefore allow more airflow for cooling through the opening on the contact area. 
Claim 30 is rejected under 35 U.S.C 103 as being unpatentable over DE307969C in view of LIEBEL and further in view of RICHTER.
Regarding claim 30, DE307969C in view of Liebel teaches the slip ring of claim 
DE307969C in view of Liebel is silent on that the slip ring being constructed to transmit an electrical power of at least 100 kilowatts, in particular at least 1 megawatt.
However, examiner contends that the slip ring structure would inherently meet the function of transmitting at least 1 megawatt of power. It is known in the art, for slip rings of this structure to be able to handle such power requirements as explained by the slip ring structure in Richter (Col.1 para[0002]).

Claims 22 and 32 are rejected under 35 U.S.C 103 as being unpatentable over DE307969C in view of LIEBEL and further in view of KIRCHNER(DE1026844B).
Regarding claim 22 and 32, Liebel in view of DE307969C teaches the slip ring of claim 13 and 
However, Kirchner teaches a slip ring with openings(channels 12) which run out obliquely to the circumference of the slip ring(Fig. 1).
Kirchner is considered to be analogous to the claimed invention of DE307969C in view of Liebel because they are in the same field of slip rings. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified DE307969C in view of Liebel as suggested by Kirchner, doing so would allow the slip ring to have increased acceleration imparted onto the cooling air by providing a further pressure step(para [0006]). 

Allowable Subject Matter
Claim 17 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17/13 and 27/, the prior art of record does not teach the limitation, “wherein the opening has a diameter which is larger at the end face of the contact region than at the recess”, in combination of the limitations of the base claim and the intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED QURESHI whose telephone number is (571)-272-8310. The examiner can normally be reached on 8:30 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect. uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Mohammed Qureshi/ 
Examiner, Art Unit 2832

/AHMED ELNAKIB/Primary Examiner, Art Unit 2834